21 N.Y.2d 739 (1968)
Onondaga Commercial Dry Wall Corp., Appellant,
v.
Sylvan Glen Co., Inc., Respondent.
Court of Appeals of the State of New York.
Argued January 4, 1968.
Decided January 11, 1968.
Charles R. Welch for appellant.
John F. Gates and William L. Allen, Jr., for respondent.
Mitchell Rogovin, Assistant Attorney-General (Willy Nordwind, Jr., of the Massachusetts and District of Columbia Bars admitted on motion pro hac vice, Lee A. Jackson and Crombie J. D. Garrett of counsel), and Justin J. Mahoney, United States Attorney (James P. Shanahan of counsel), for United States of America, intervenor.
Louis J. Lefkowitz, Attorney-General (Ruth Kessler Toch and Edwin R. Oberwager of counsel), for New York State Tax Commission, intervenor.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING, BREITEL and JASEN.
Order affirmed, with costs, on the opinion at the Appellate Division.